Citation Nr: 0522132	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  02-10 544	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.

2.  Entitlement to an increased evaluation for a scar, right 
arm, residual of a shell fragment wound (SFW), currently 
rated as 10 percent disabling.

3.  Entitlement to an increased evaluation for a SFW, Muscle 
Group VII, left forearm, with multiple metallic foreign 
bodies, minor, currently rated as 10 percent disabling.

4.  Entitlement to an increased evaluation for facial scars, 
with metallic foreign bodies, currently rated as 10 percent 
disabling.

5.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to April 
1966.  This case comes before the Board of Veterans' Appeals 
(the Board) on appeal from a February 2002 rating decision of 
the Columbia, South Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claims has been obtained or requested by the 
RO.

2.  The veteran's PTSD is manifested by difficulty sleeping, 
avoidance of war stimuli, increased anxiety, a heightened 
startle response, isolation, and some difficulty in 
establishing and maintaining effective work and social 
relationships, with a global assessment of functioning (GAF) 
score of 40 to 55.

3.  The veteran's PTSD is not manifested by a flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks, difficulty in understanding complex 
commands, impaired judgment; impaired memory; impaired 
abstract thinking; hallucinations; obsessional rituals; 
special disorientation; neglect of personal hygiene; suicidal 
or homicidal ideation; or an inability to attend to his daily 
needs.

4.  The veteran's SFW, left forearm, with multiple metallic 
foreign bodies, minor is manifested by no more than moderate 
muscle damage affecting Muscle Group VII  

5.  The veteran's scar of the right arm measures 4.5 
centimeters (cm) in length and 2 cm wide, with no ulceration 
or significant sequelae.  There is some mild tenderness on 
palpation with no indication of functional loss associated 
with the scar.

6.  The veteran's facial scars, with metallic foreign bodies, 
consist of a 3 cm scar across the right cheek and a 1cm scar 
on the right nasal ala.  There is no ulceration or functional 
limitation, although the scars are tender to palpation.

7.  The veteran facial scars are not manifested by severe 
disfigurement, and do not produce a marked and unsightly 
deformity of eyelids, lips or auricles.

8.  The veteran's facial scars are not manifested by visible 
or palpable tissue loss or by gross distortion or asymmetry 
of any features or paired set of features, or more than one 
characteristic of disfigurement.

9.  The veteran has been granted service connection for PTSD; 
for a scar, right arm, residual of a shell fragment wound 
(SFW); for a SFW, Muscle Group VII, left forearm, with 
multiple metallic foreign bodies, minor, and for facial 
scars, with metallic foreign bodies.  The veteran has a 
combined disability rating of 50 percent.

10.  The evidence does not establish that the veteran is 
unemployable by reason of his service-connected disabilities.



CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 30 
percent for the veteran's service-connected PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code (DC) 9411 (2004).

2.  The criteria for a rating in excess of 10 percent for a 
SFW, Muscle Group VII, left forearm, with multiple metallic 
foreign bodies, minor are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.55, 4.56, 4.59, 4.73, 
Diagnostic Code 5307 (2004)

3.  The criteria for a rating in excess of 10 percent for a 
scar, right arm, residual of a shell fragment wound (SFW) are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes (DC) 7804, 7805 (2002); 38 C.F.R. § 4.118, 
DC 7801, 7803, 7804, 7805 (2004).

4.  The criteria for a rating in excess of 10 percent for 
disfiguring facial scars with metallic foreign bodies, are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§4.118, Diagnostic Code 7800 (2001) and (2003).

5.  The criteria for a separate 10 percent evaluation for the 
veteran's facial scar based on tenderness under the 
provisions of 38 C.F.R. § 4.118, Diagnostic Code (DC) 7804 
have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 
38 C.F.R. § 4.118, DC 7804 (2001 and 2004).

6.  The criteria for the award of a total rating for 
compensation based on individual unemployability are not met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (b) (2004); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United Stats Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  The Court 
also held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim.  Id.  
This "fourth element" comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran VCAA notice letters in 
October 2003 and January 2005 that told the veteran what was 
necessary to substantiate his claims.  In addition, by virtue 
of the rating decision on appeal and the statement of the 
case (SOC) and Supplemental Statements of the Case (SSOCs), 
he was provided with specific information as to why his 
claims seeking increased ratings, and entitlement to TDIU 
were being denied, and of the evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's October 2003 and January 2005 letters notified the 
veteran of his and VA's respective responsibilities for 
obtaining information and evidence under the VCAA.  More 
specifically, the letter explained that VA would help him get 
such things as medical records, or records from other Federal 
agencies, but that he was responsible for providing any 
necessary releases and enough information about the records 
so that VA could request them from the person or agency that 
had them.

Finally, with respect to element (4), the Board notes that 
the RO has asked the veteran to submit all available 
evidence.  He was asked to tell VA about any other records 
that might exist to support his claim.  In addition, he was 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) by 
way of a December 2003 SSOC.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the claimant.  However, at its core, what the VCAA seeks 
to achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield v. 
Nicholson, 19Vet. App. 105 (2005).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  The RO 
obtained service medical records, private treatment records, 
VA X-ray reports, and provided the veteran with several VA 
examinations.  The veteran has not indicated that there is 
additional evidence available.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

II.  Increased rating claims

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  
Percentage evaluations are determined by comparing the 
manifestations of a particular disorder with the requirements 
contained in the VA's Schedule for Rating Disabilities 
(Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can 
practically be determined, the average impairment in earning 
capacity resulting from such disease or injury and their 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2004).

In addition, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  See also 
DeLuca v. Brown, 8 Vet.App. 202, at 204-206, 208 (1995).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2004).  The provisions of 38 C.F.R. §§ 4.45 and 4.59 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  
38 C.F.R. § 4.59 (2004).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
current level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004). 

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
evaluating claims, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).  

A.  PTSD

The veteran was exposed to combat while in Vietnam, and has 
PTSD related to his experiences in Vietnam.  The veteran was 
granted entitlement to service connection for PTSD by rating 
decision dated in July 1997 and a 30 percent disability 
rating was assigned.  In August 2000, the veteran filed an 
appeal seeking a higher rating.

Private treatment records from Dr. Cary Bickel and from 
Pardee Hospital are mostly silent with respect to the 
veteran's PTSD.  A treatment note from Dr. Bickel dated in 
January 2001 indicates that with respect to PTSD, the veteran 
is very stable and copes very well.

The veteran underwent a VA examination in October 2001.  The 
veteran complained of difficulty sleeping, nightmares, 
flashbacks, and intrusive thoughts.  The veteran reported 
avoiding crowds and being hyper vigilant and easily startled.  
The veteran stated he was anxious and that he avoided war 
stimuli.  The veteran denied any suicide attempts or panic 
attacks.  The examiner noted that the veteran claimed he quit 
his job due to the stress of dealing with other people.  The 
veteran is somewhat isolated although he is married and lives 
with his wife and several children.  The veteran does have a 
few friends and goes to church as well as participates in 
some hobbies like golf and shooting.  On examination the 
veteran was alert, cooperative, and neatly dressed..  There 
were no loosened associations or flight of ideas.  The 
veteran's mood was somewhat tense and his affect was 
appropriate.  The examiner noted nightmare, flashbacks and 
intrusive thoughts, but no signs of homicidal or suicidal 
ideation.  There were no delusions, hallucinations, ideas of 
reference, or suspiciousness.  The veteran's memory was good 
and his insight and judgment were adequate.  The examiner 
diagnosed the veteran with PTSD and provided a GAF score of 
55, which is indicative of moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  
The examiner noted that the veteran has learned to avoid 
certain things that increase the severity of his symptoms.

The veteran underwent a second VA examination in June 2004.  
The veteran again complained of difficulty sleeping and said 
he avoided war movies and war stimuli.  Additionally, he 
complained of anxiety and waking up in a panic.  The veteran 
stated that he quit his job with the post office and now 
works mowing grass.  The veteran is still married and lives 
with his wife and children and does spend time with them.  
The veteran spends most of his time around the house and 
enjoys playing with the children including playing games and 
going golfing with his 12-year-old.  The veteran does 
sometimes go out to eat with his family and he does work 
about 20 hours a week cutting grass.  On examination the 
veteran was neatly groomed and dressed.  He behaved normally 
and was pleasant, cooperative, and polite.  The veteran's 
speech was normal in rate and tone, and he was spontaneous 
and logical.  There was no deficit of communication and no 
evidence of pressure speech, flight of ideas, or loose 
associations.  The veteran did not exhibit suicidal or 
homicidal ideation, and there was no evidence of delusions, 
hallucinations, or ideas of reference.  The veteran reported 
his family as being the only thing that keeps him going.  He 
was depressed, anxious, withdrawn, and irritable.  The 
examiner noted the veteran was alert and oriented with 
adequate memory, good judgment, and fair insight.  The 
examiner diagnosed the veteran with PTSD and provided a GAF 
score of 40, which is indicative of some impairment in 
reality testing or communication or major impairment in 
several areas such as work or school, family relations, 
judgment, thinking, or mood.

Under the regulations, a 30 percent rating is warranted for 
PTSD when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, DC 9411 (2004).

A higher rating, of 50 percent, is not warranted unless there 
is "occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.".  Id.

A 70 percent rating is not warranted unless there is 
disability reflecting deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

The maximum schedular rating, of 100 percent, requires total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living, 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  Id.

Applying the current regulations to the facts in this case, 
the Board finds that a disability rating in excess of 30 
percent is not warranted for the veteran's PTSD.  The veteran 
does not have symptoms warranting a higher rating.  There is 
no evidence of a flattened affect, no unusual speech 
patterns, no impairment of memory, no impaired abstract 
thinking, no current suicidal or homicidal ideation, on 
hallucinations, delusions or obsessional rituals, no spatial 
disorientation, and no neglect of personal hygiene.  The 
veteran has been married for 14 years or more and has five 
children.  The veteran associates with his family, plays with 
the children, and enjoys activities like golfing, shooting, 
and playing games.  The Board notes the low GAF score of 40 
provided at the veteran's most recent VA examination but 
finds that the evidence does not support a finding that the 
veteran's PTSD is severe enough to warrant an increased 
rating.  There is no evidence of impairment in reality 
testing or any impairment of family relations, judgment, 
thinking, or mood that is suggested by a GAF score of 40.  
The only symptom the veteran has that suggests a rating in 
excess of 30 percent is difficulty establishing and 
maintaining effective work and social relationships.  The 
veteran is somewhat isolated other than with his family and 
he did leave his job with the post office.  However, the 
veteran is able to work at least part time, is able to 
interact effectively with his family, and while the veteran 
states that his PTSD caused him to leave his postal job, the 
report from the post office suggested that it was the 
physical demands of the job that caused the veteran to 
retire, not any psychiatric disability.  Dr. Bickel, the 
veteran's treating physician indicated that the veteran was 
overall very stable and copes very well.  Based on the 
preponderance of the lay and medical evidence, the Board 
finds that the criteria for a disability rating in excess of 
30 percent for PTSD have not been met.  38 C.F.R. § 4.130, DC 
9411 (2004).

B.  SFW, Muscle Group VII, left forearm

Pursuant to 38 C.F.R. § 4.56 (2004), muscle disabilities are 
evaluated as follows:

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.

(b) A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.

(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.

(d) Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1) Slight disability of muscles--(i) Type of injury.  Simple 
wound of muscle without debridement or infection.  (ii) 
History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles--(i) Type of 
injury. Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intramuscular scarring.  (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

(4) Severe disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intramuscular binding and scarring.  (ii) 
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  (iii) 
Objective findings.  Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intramuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  
(C) Diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests.  (D) Visible or 
measurable atrophy.  (E) Adaptive contraction of an opposing 
group of muscles.  (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle.  
(G) Induration or atrophy of an entire muscle following 
simple piercing by a projectile.  Id.  

Injuries to muscle group VII are rated as follows: slight 
injury of the muscle group (0 percent); moderate injury of 
the muscle group (10 percent); moderately severe injury (30 
percent if the dominant arm, 20 percent is non-dominant), and 
severe injury (40 percent if the dominant arm, 30 percent if 
non-dominant).  38 C.F.R. § 4.73, Diagnostic Code 5307 
(2004).  

The veteran was injured in the left arm by a shell fragment 
in service.  He was initially granted service connection for 
a SFW of the left forearm with multiple retained foreign 
bodies in 1966 and was assigned a 10 percent rating.  The 
veteran filed a claim in August 2002 seeking a higher rating.

The private medical records from Dr. Bickel and from Pardee 
Hospital are mostly silent with respect to the veteran's SFW 
of the left forearm.  A note from Dr. Bickel dated in 
February 1995 indicates that the veteran has a history of 
gunshot wound to the bilateral arms and face that are well 
healed with no sequelae.

The veteran underwent a VA examination in December 2001.  He 
complained that his scar on the left forearm was sore, 
especially when cold.  The veteran denied any itching.  The 
examiner noted a 2.5cm x 1.5cm scar on the left forearm.  The 
scar was flat with no keloid formation.  There was no 
evidence of ulceration or breakdown of the skin.  There was 
mild tenderness to palpation, especially in the areas of the 
metal fragments which are lodged under the skin.  The color 
of the scar was mainly that of the normal surrounding skin 
although a bit lighter in areas.  The examiner indicated 
there did not seem to be any limitation of function caused by 
the scar.

Applying the rating criteria to the facts in the case, the 
Board finds that a rating in excess of 10 percent for a SFW 
of the left forearm, with metallic foreign bodies, involving 
Muscle Group VII is not warranted.  The veteran has some mild 
soreness and tenderness, but it does not interfere with daily 
activities or cause any loss of function.  The veteran was 
injured by a penetrating missile, but there is no tissue 
loss, no adhesions, and no tendon, bone, joint, or nerve 
damage associated with the injury.  The muscle strength and 
coordination is normal.  The Board finds that this 
constitutes not more than moderate muscle injury as defined 
in 38 C.F.R. § 4.56.  There is no evidence to support a 
higher evaluation of moderately severe injury.  There is no 
evidence of prolonged infection, no sloughing of soft parts, 
and no intramuscular scarring.  The injury does not include 
any loss of deep fascia, loss of muscle substance, or loss of 
normal firm resistance of muscles compared with the sound 
side.  The VA examination report and the private medical 
records both agree that there is essentially no limitation of 
function caused by the SFW of the left forearm.  Therefore, a 
rating in excess of 10 percent, based on moderate muscle 
damage, is not warranted.  38 C.F.R. § 4.73, Diagnostic Code 
5307 (2004).  

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's left arm.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In this case, the veteran has complained of 
soreness, but there is no indication that the soreness 
prevents any activities and there is no evidence of weakness, 
excess fatigability, incoordination or other loss of function 
due to pain.  The December 2001 VA examination found no 
evidence of additional limitation caused by pain, fatigue, 
weakness, or lack of endurance following repeated use.  The 
Board finds, therefore, 


that the limitation of function due to pain, weakness, and 
easy fatigability do not more closely approximate the 
criteria for a disability rating in excess of the current 10 
percent.  38 C.F.R. §§ 4.40, 4.45, and 4.59 (2004), DeLuca, 8 
Vet. App. 202.  

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they have been raised by the 
veteran.  In this case, the Board finds that a disability 
rating in excess of 10 percent for the SFW of the left 
forearm, with metallic foreign bodies, involving Muscle Group 
VII is not warranted.

C.  Scars of the right arm and face

The veteran was injured by shell fragments in service and 
service connection was granted for right arm and facial 
scars.  The veteran was originally assigned a 10 percent 
evaluation for his facial scars and a non-compensable rating 
for his scar of the right arm.  In August 2000, the veteran 
filed a claim seeking a higher rating.  He was granted an 
increase to 10 percent for his scar of the right arm.  

The private medical records from Dr. Bickel and Pardee 
Hospital are negative for any treatment or diagnosis of these 
scars.

The veteran underwent a VA examination in December 2001.  The 
scar on the veteran's right arm measured 4.5cm x 2cm.  The 
veteran also had two facial scars, one was 3cm in length 
across the right cheek and the other was 1cm long on the 
right nasal ala.  The scars were mainly flat with no keloid 
formation, no ulceration, and no breakdown of the skin.  The 
scars were mildly tender to palpation especially where there 
were metal fragments under the skin.  There was some 
disfigurement from the facial scars but no indication of any 
limitation of function of the right arm or face.

The schedular criteria by which the veteran's scars can be 
rated have changed, effective August 30, 2002, during the 
pendency of the veteran's appeal.  See, 67 FR 49,596 (July 
31, 2002).  In keeping with VA practice and appropriate 
precedent, the 


rating agency should apply the version of the regulation that 
is most favorable to the veteran, since the regulations 
changed during the pendency of his appeal.  See, VAOPGCPREC 
7-03 (2003).  Therefore, adjudication of the increased rating 
claim for the laceration scar of the right middle leg, 
anterior-medial aspect must include consideration of the old 
and both sets of new criteria.  It is noted that the 
effective date of any rating assigned under the revised 
schedular criteria may not be earlier than the effective date 
of that change; the Board must apply only the earlier version 
of the regulation for the period prior to the effective date 
of change.  VAOPGCPREC 3-2000, 65 Fed. Reg. 33,421 (2000).  

Under the old rating criteria as well as under the new, scars 
under Diagnostic Code 7805 are rated on the basis of the 
limitation of function of the part affected.  Under 
Diagnostic Code 7804, as in effect prior to August 30, 2002, 
superficial scars warrant a 10 percent rating if they are 
tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118, DC 7804 (2002).

There is no basis for a rating in excess of 10 percent for 
the veteran's scar of the right arm.  There is no medical 
evidence of any limitation of function of the veteran's right 
arm.  The VA examiner in December 2001 specifically stated 
that there did not seem to be any functional limitation based 
on the veteran's scars.  38 C.F.R. § 4.118, DC 7804, 7895 
(2002).  There is no eczema, no exfoliation, and no 
ulceration associated with the scar, and therefore no basis 
for a rating in excess of 10 percent under DC 7806.  
38 C.F.R. § 4.118, DC 7806 (2002).

Under the new rating criteria, a 10 percent rating is 
warranted for a scar, other than head, face or neck, that is 
superficial and does not cause limitation of motion, if it is 
144 square inches or more in size (929 square cm).  38 C.F.R. 
§ 4.118, DC 7802 (2004).  A 10 percent rating is also 
warranted for superficial scars that are painful on 
examination. 38 C.F.R. § 4.118, Diagnostic Code 7804 (2004).  
A scar can also be rated based on limitation of function of 
the affected part. 38 C.F.R. § 4.118, Diagnostic Code 7805 
(2004).  A higher rating requires a scar that is deep or 
causes limitation of motion, or is based on limitation of 
function of the part affected.  38 C.F.R. § 4.118, DC 7801, 
7805 (2004).

The Board finds that a rating in excess of 10 percent for the 
veteran's scar of the right arm is not warranted under the 
new rating criteria.  There is no evidence that the veteran's 
scar of the right arm is deep or causes limitation of motion, 
and no evidence that there is any limitation of function of 
the right arm.  There is no eczema or dermatitis and no other 
basis on which to grant a rating under the new criteria.  
38 C.F.R. § 4.118, DC 7806 (2004).

The veteran's facial scars are evaluated somewhat 
differently.  The old rating criteria provided a 0 percent 
rating for slight disfiguring scars of the head, face or 
neck, a 10 percent rating for moderate disfiguring scares of 
the head face, or neck, a 30 percent rating for severe scars, 
especially if producing a marked and unsightly deformity of 
the eyelids, lips, or auricles, and a 50 percent rating if 
there is complete or exceptionally repugnant deformity of one 
side of the face or marked or repugnant bilateral 
disfigurement.  38 C.F.R. § 4.118, DC 7800 (2002).

The revised rating criteria provide a 10 percent rating if 
there is one characteristic of disfigurement, a 30 percent 
rating if there is visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature of paired set of 
features, or with two or three characteristics of 
disfigurement, a 50 percent rating if there is visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features, or with four or 
five characteristics of disfigurement, and an 80 percent 
rating with visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features, or with six or more characteristics of 
disfigurement.  38 C.F.R. § 4.118, DC 7800 (2003).

There are eight characteristics of disfigurement which are 
listed in the regulations as (1) scar 5 or more inches in 
length, (2) scar at least one-quarter inch wide at widest 
part, (3) surface contour of scar elevated or depressed on 
palpation, (4) scar adherent to underlying tissue, (5) scar 
hypo or hyper-pigmented in an area exceeding six square 
inches, (6) skin texture abnormal in an area exceeding six 
square inches, (7) underlying soft tissue missing in an area 
exceeding six square inches, (8) skin indurated and 
inflexible in an area exceeding six square inches.  Id.

Applying the above criteria, the Board finds that a rating in 
excess of 10 percent is not warranted under either the old or 
the new criteria.  Under the old criteria a 30 percent rating 
requires severe scars, especially if producing a marked and 
unsightly deformity of the eyelids, lips, or auricles.  There 
is no evidence of severe scarring or any deformity of the 
eyelids, lips, or auricles.  The veteran suffers from some 
mild disfigurement and tenderness but nothing that rises to 
the level of severe scarring.  Therefore a rating in excess 
of 10 percent is not warranted for the veteran's facial scars 
under the old criteria.  38 C.F.R. § 4.118, DC 7800 (2002).  
Under the new criteria a rating is excess of 10 percent is 
also not warranted.  A 30 percent rating is warranted if 
there is visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature of paired set of 
features, or with two or three characteristics of 
disfigurement.  Here, the veteran has no evidence of tissue 
loss and no evidence of gross distortion or asymmetry of one 
feature or paired sets of features.  Additionally, there is 
no evidence that the veteran has two or three of the 
characteristics of disfigurement.  At worst, the veteran has 
one characteristic of disfigurement, which depends on if his 
scar is .6cm wide or not.  None of the other characteristics 
of disfigurement are present.  Therefore, a higher rating is 
not warranted under the new criteria.  38 C.F.R. § 4.118, DC 
7800 (2004).

The Board does find that a separate 10 percent rating is 
warranted for the veteran fascial scars which are tender.  
The Court has held that "all disabilities, including those 
arising from a single disease entity, are to be rated 
separately, and then all ratings combined pursuant to 
38 C.F.R. § 4.25, except as otherwise provided in the rating 
schedule".  Colayong v. West, 12 Vet. App. 524, 531 (1999); 
see also, Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) 
(veteran entitled to separate ratings where none of the 
symptomatology for any one condition duplicates or overlaps 
others).

Applying the regulations to the facts in this case, the Board 
finds that a separate 10 percent rating for the veteran's 
facial scar is warranted.  The scar can be rated based on 
both disfigurement and tenderness and based on the law and 
regulations, a separate 10 percent rating should be assigned.  
The December 2001 VA 


examination indicated that the veteran's facial scar was 
tender.  A 10 percent rating is warranted for a superficial 
painful, tender scar under both the old and the new rating 
criteria.  38 C.F.R. § 4.118, DC 7804 (2002, 2004).

III.  Entitlement to TDIU

Total disability is considered to exist when there is present 
any impairment of mind or body, which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) 
(2004).  Total ratings are authorized for any disability or 
combination of disabilities for which the rating schedule 
prescribes a 100 percent evaluation or, with less disability 
where the requirements of 38 C.F.R. § 4.16 are met.  See, 
38 C.F.R. § 3.340(a)(2) (2004).
Total disability ratings for compensation may be assigned if 
the schedular rating is less than total and the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that 
if there is only one such disability, such disability shall 
be ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§ 4.16(a) (2004).

The veteran fails to meet the basic schedular requirements 
for TDIU since he has several service connected disabilities 
but none of them are rated as 40 percent disabling or more, 
and the combined rating is 50 percent, rather than the 
required 70 percent or the required 60 percent for multiple 
disabilities affecting the same body system.  See, 38 C.F.R. 
§ 4.16(a) (2004).

The veteran can also be considered for an extraschedular 
rating if he is unemployable due to his service-connected 
disabilities.  38 C.F.R. § 4.16(b) (2004).  Where, as in this 
case, the veteran does not meet the percentage requirements 
for a total rating set out in 38 C.F.R. § 4.16(a), the Board 
lacks the authority to grant a total rating in the first 
instance.  Bowling v Principi, 15 Vet. App. 1, 10 (2001).  In 
such a case VA must refer the matter to VA's Compensation and 
Pension (C&P) 


Director for initial consideration under the provisions of 
38 C.F.R. § 4.16(b).  Id.  Referral is required where there 
is a plausible basis for concluding that the veteran is 
unable to secure and follow a gainful occupation.  Id. at 9.

Unlike the criteria for an extraschedular rating under 
38 C.F.R. § 3.321, the grant of an extraschedular rating for 
TDIU under 38 C.F.R. § 4.16 is based on a subjective standard 
that seeks to determine if a particular veteran is precluded 
from employment based on his service-connected disabilities.  
See, VAOPGCPREC. 6-96 (1996).  This means that the Board 
should take into account the veteran's specific circumstances 
including his disability, his education, and his employment 
history when determining if he is unable to work.

The record is sparse on this issue.  The veteran has asserted 
that he is unable to work due to his service-connected 
disabilities, especially his PTSD, but the weight of the 
medical evidence suggests that his physical disabilities, 
including his non-service connected shoulder disability 
contributed to his retirement from the post office.  The 
report from the post office stated that the physical demands 
of the job became too much for the veteran to handle and that 
was why he retired.  The VA examiners have noted that the 
veteran's reluctance to be around people made it hard for him 
to work and relate to supervisors and co-workers, but it is 
not established that the veteran is unable to work at a job 
that requires less social interaction.  The veteran does work 
part-time mowing grass in a less stressful and more isolated 
environment and does well at that job.  Based on the evidence 
in the record, the Board cannot conclude that the veteran is 
unable to work due to his service-connected disabilities.  
While it is true that the veteran has difficulty around other 
people, there is no indication that he is unsuited for all 
forms of substantially gainful employment due to his service-
connected disabilities.  Therefore, the Board finds that 
there is no basis for a referral to VA's Compensation and 
Pension (C&P) Director for initial consideration under the 
provisions of 38 C.F.R. § 4.16(b).  




ORDER

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling, is denied.

Entitlement to an increased evaluation for a scar, right arm, 
residual of a shell fragment wound (SFW), currently rated as 
10 percent disabling. is denied.

Entitlement to an increased evaluation for a SFW, Muscle 
Group VII, left forearm, with multiple metallic foreign 
bodies, minor, currently rated as 10 percent disabling, is 
denied.

Entitlement to an increased evaluation for disfiguring facial 
scars, with metallic foreign bodies, currently rated as 10 
percent disabling, is denied.

Entitlement to a separate evaluation of 10 percent for 
tenderness of the veteran's facial scars is granted.

Entitlement to a total disability evaluation based on 
individual unemployability is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


